In this negligence action the trial justice denied the motion of the defendant, without reservation, to dismiss the complaint and submitted the questions of fact to the jury. After they had been deliberating for some time the jury was returned to the court and a verdict for the defendant was directed. This constituted error, for the trial justice was without power or authority to direct a verdict at that time. (Wallace v. D’Aprile, 221 App. Div. 402; Crowell Corporation v. Baugh & Sons Co., 237 id. 68; Owens v. Jaller, 240 id. 785, and Dougherty v. Salt, 227 N. Y. 200.) Judgment reversed on the law and a new trial granted, with costs to abide the event. Hagarty, Davis, Johnston, Adel and Close, JJ., concur.